DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 7, 9-14, 16, 17, 19, 21, 26, 28, 31, 34, 36 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Prew et al. (US 2015/0094782, hereinafter Prew) in view of Powers et al. (US 6,360,120, hereinafter Powers).
Regarding claims 1, 2, 6, 7, 9-11, 13, 14, 16, 17, 34, 41-44, Prew discloses a patient-coupled treatment device 250/310 (i.e., an electrode) for use with a plurality of medical devices 300 (par. 0038-0039, 0044). The treatment device includes a patient-coupled portion 250/310 configured to provide treatment to a patient (par. 0037-0039). A connector 315/320/415 is configured to electrically connect the patient-coupled treatment device to one or more medical devices, including a first defibrillator 300 and a second defibrillator 400 (par. 0039, 0044-0045). A housing of the treatment device includes a non-volatile memory 290 and associated circuitry 275 (par. 0037 and figure 2). The memory and circuitry are configured to record and store a device identifier of the treatment device readable by the first and/or second defibrillators, as well as treatment information received from the first defibrillator prior to and/or during treatment of the patient, including shock information (i.e., “rescuer treatment information”) and ECG (i.e., “patient history information”) (par. 0017, 0037-0038, 0041). The stored information can be transferred to the second defibrillator upon detecting an electrical connection with the second defibrillator (par. 0041, 0045-0046).
However, Prew is silent as to recording timing information of the medical treatment information using a powered clock. Attention is directed to Powers, which also discloses a patient-coupled treatment device 36 (i.e., an electrode) for use with a plurality of medical devices 10/100, and thus is analogous art with Prew (figure 1a and Col. 3, lines 50-55). The treatment device includes a patient-coupled portion 28 configured to provide treatment to a patient (Col. 3, lines 59-64). A connector 26 is configured to electrically connect the patient-coupled treatment device to one or more medical devices 10/100 (Col. 3, lines 49-55). A housing of the treatment device includes a non-volatile memory 32, associated circuitry and a powered clock 34 (Fig. 1b and Col. 4, lines 31-45 and Col. 5, lines 3-20). The memory and circuitry are configured to record and store treatment information received from the medical device, including ECG data over an elapsed time period and treatment delivered, as well as the timing of the recorded information (Col. 4, lines 7-45). The stored information can be transferred to a second medical device for retrieval and use by advanced caregivers (Col. 6, lines 59-63). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Prew to record and store timing information of the medical treatment information as taught by Powers in order to provide a more accurate data stream and prevent timing deviations and promoting time alignment in the data between different medical devices when used by the advanced caregiver (Col. 4, lines 31-40 of Powers for motivation). 
Regarding claim 3, both Prew and Powers disclose sensors for acquiring the medical treatment information (par. 0041 of Prew and col. 4, lines 7-45). 
Regarding claim 12, the recorded timing information of Prew, as modified by Powers, would be indicative of a time when the connector is engaged with the first medical device, as the treatment device couldn’t sense or record information if it wasn’t attached to the medical device.
Regarding claims 19 and 21, the ECG electrodes of Prew and Powers are considered “flow sensors” as claimed as they sense the flow of electricity in the heart.
Regarding claims 26 and 28, Prew discloses that the treatment device can include an accelerometer in order to detect CPR parameters such as compression depth and rate (par. 0035, 0037).  The accelerometer can further be included in a strap 10 (par. 0035). While Prew does not explicitly disclose recording the CPR parameters to the memory, Prew discloses that the memory “records parameters associated with the use” of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to record the CPR parametes detected by the treatment device to the memory of the treatment device since they are “parameters associated with the use” of the device.
Regarding claim 31, Prew and Powers both disclose AEDs (which are inherently powered by batteries). Prew is silent, however as to recording a number of defibrillation shocks delivered by the medical device powered by the battery. However, Powers discloses that one type of medical information that can be recorded is whether a shock was delivered, i.e., a number of one (Col. 4, lines 20-30). Therefore it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Prew to record a number of defibrillation shocks delivered by the medical device powered by the battery as taught by Powers in order to provide as much information as possible to advanced caregivers to use (Col. 6, lines 60-63 for motivation).
Regarding claim 36, Prew discloses that when the treatment device is within proximity of the second defibrillator (i.e., connected to it) the information can be automatically transferred or transferred in response to a user-provided request (par. 0049). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Prew and Powers in view of Jensen et al. (US. 9,844,658, hereinafter Jensen).
Prew, as modified above, discloses the applicant’s basic invention, including storing a type and model/serial number of the treatment device (par. 0036-0037). However, Prew is silent as to requiring authentication with the medical devices for secure transfer of the medical treatment information. Attention is directed to Jensen, which discloses a patient-coupled treatment device, and thus is analogous art with Prew. Jensen further discloses that the treatment device can couple with a defibrillator/monitor and provide functionality only through authentication (Col. 5, lines 43-49). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Prew to require authentication with the medical devices for functionality (which would include secure transfer of the medical treatment information) as taught by Jensen in order to help ensure proper operation of the treatment device (see Col. 5, lines 43-49 of Jensen for motivation). 
Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Prew and Powers in view of Freeman et al. (US 2018/0200142, hereinafter Freeman).
Prew, as modified above, discloses the applicant’s basic invention, including detecting paramters associated with CPR (par. 0033, 0035). However, Prew is silent as to including a flow sensor to detect end-tidal CO2 data for the patient during CPR. Attention is directed to Freeman, which discloses a patient-coupled treatment device for sensing CPR paramters, and thus is analogous art with Prew. Freeman further discloses that the treatment device can include a flow sensor for sensing end-tidal CO2 during CPR (par. 0055-0056). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Prew to include a flow sensor for sensing end-tidal CO2 during CPR as taught by Freeman in order to help ensure proper performance of the CPR (See par. 0002 of Freeman for motivation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0220660, US 2013/0304143, US 7,016,726, US 2004/0162586, US 6,366,809.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792